                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SUNIL KUMARAN VETHODY, et al.,                       Case No.16-cv-04713-VKD
                                                         Plaintiffs,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     NATIONAL DEFAULT SERVICES
                                         CORPORATION, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          On January 18, 2019, the parties informed the Court that the bankruptcy court has

                                  15   approved the proposed settlement of the dispute between them and that they are in the process of

                                  16   finalizing their settlement. Dkt. No. 119.

                                  17           On or before March 19, 2019, the parties shall file a stipulated dismissal pursuant to Fed.

                                  18   R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a

                                  19   court order (i) by notice if the defendants have not filed an answer or motion for summary

                                  20   judgment, or (ii) by stipulation signed by all parties who have appeared. Because defendants have

                                  21   filed an answer, plaintiff must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  22          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor, 280 S. 1st St, San Jose, California on April 2, 2019, 10:00 a.m. and show cause, if

                                  24   any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the

                                  25   parties shall file a statement in response to this Order to Show Cause no later than March 26,

                                  26   2019 advising as to (1) the status of the activities of the parties in finalizing settlement; and (2)

                                  27   how much additional time, if any, is required to finalize the settlement and file the dismissal. If a

                                  28   dismissal is filed as ordered, the Order to Show Cause hearing will be automatically vacated and
                                   1   the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 18, 2019

                                   4

                                   5
                                                                                                     VIRGINIA K. DEMARCHI
                                   6                                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
